DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered. 

Response to Arguments
Applicant’s arguments regarding the 35 USC 103 rejections, in conjunction with the amendments, are persuasive.  The prior art of record being the most pertinent art, the claims distinguish over the art as a whole as a result.  The 35 USC 103 rejections are withdrawn.
Applicant argues that the claims cannot be practically performed in the human mind, or by a human using pen and paper.  Applicant highlights the features of “at least one node”, and a level set function which comprises a grid of points.  Applicant notes that this is a computationally challenging process.  While this may be true for numerous grains, the claims include an implementation with just two (the minimum that would comprise “a plurality”).  Examiner submits that the calculations of two grains, each with a master and slave, would be feasible to conduct on pen and paper by a human.  When the process is scaled to numerous grains, this may prove unfeasible, but the claims do not provide any limitation restricting the number of grains beyond “a plurality”.  As such, classifying the claims as a mental process is maintained to be proper.
Applicant argues that the claims are not directed to mathematical relationships (i.e. concepts).  Applicant highlights the data collection and identification steps, noting that “while there may be variables or numbers involved, there is no relationship described between the variables or numbers being used.”  This is not strictly true, however, as the image data being used to identify grains would include relationships between numerical values – e.g. numerical coordinates, distance values, and Boolean flags that are identified and associated with grains in the image.  Applicant further argues that the level set function feature “is at most only based on or involves mathematical relationships and not merely the mathematical relationships which does not make it recite a mathematical concept”.  Applicant’s argument is respectfully not persuasive here – these features in the claims are not merely directed to the mathematical relationships/concepts.  The claims are directed to performing specific mathematical calculations on modeled particles according to a set mathematical algorithm.  MPEP 2106.04(a)(2)I. notes that “It is important to note that a mathematical concept need not be expressed in mathematical symbols”.  This is the case here – the claims explicitly recite a “level set function” that uses “a grid of points” (equivalent to a mathematical coordinate system), and calculates numerical distances to determine a Boolean result of “contact”.
Applicant argues that the claims integrate a practical application of providing an improvement to the technical field of simulating particles by using image data, but this does not appear to be a technical field.  Rather, this appears to be a rephrased way of stating that the claims are directed to mathematical algorithms that are used to represent particle motion.  As such, the only pertinent fields appear to be particle modeling and mathematics, neither of which represent a technical field that provides a practical application.  As such, applicant's argument is respectfully not persuasive.
Applicant argues that the modeling of grains in the claims is unconventional.  As noted by MPEP 2106.04 I., "the novelty of the mathematical algorithm is not a determining factor at all" in eligibility.  The modeling steps here fall within the scope of a mathematical algorithm (i.e. as a mathematical relationship or a mathematical algorithm that can be performed as a mental process).  As such, this is moot, and applicant's argument is respectfully not persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



a processor; and a memory storing a particle analysis application; wherein the processor, on reading the particle analysis application: (but for the invocation of a generic computer component, a person could mentally analyze particles; alternatively, this represents merely generic components for carrying out the mathematical functions)
obtains image data describing a plurality of grains comprising a master grain and a slave grain; (a person can mentally obtain image data by imagining it; alternatively, this could represent the inputs to a mathematical function. Further, MPEP 2106.05(d) II. example i. indicates that “Receiving or transmitting data over a network” is a well-understood, routine, and generic function or insignificant extra-solution activity, and the step of obtaining image data would fall within the scope of that, even when further defined by the dependent claims to be specific types of data such as x-ray data.  Examiner notes that this would include imagining 2 or 4 grains, which is feasible)
models the plurality of grains based on the image data, (a person can mentally model grains based on an image of one; alternatively, this represents preparation of inputs to the mathematical function)
to produce at least one node describing the master grain and a level set function describing the slave grain (a person can mentally calculate level set functions, especially with aid of pencil and paper; alternatively, this is an explicitly claimed series of mathematical (i.e. level set) functions)
wherein the level set function comprises a grid of points, (a person can use pen and paper to implement a grid of points for the imagined 2-4 grains, or alternatively imagine it; alternatively this is describing a mathematical coordinate system)
where each point has a value corresponding to its distance from the edge of the slave grain (a person can mentally calculate or note on pen and paper a distance value between two grains; alternatively this represents a mathematical distance calculation between points in a numerical coordinate system)
calculates the motion of each of the plurality of grains based on a force applied to the plurality of grains; and (a person can perform motion calculates based on applied forces for particles mentally, especially with aid of pencil and paper; alternatively, this is simply the calculating the results of the mathematical functions)
generates a transformed particle model based on the plurality of grains and the calculated motion. (a person can mentally update the position of a particle based on the force calculations, 
determines contact between the master grain and the slave grain by calculating the penetration distance between the at least one node of the master grain and the level set function of the slave grain. (a person can mentally calculate an overlap distance, alternatively this is a mathematical calculation of a distance between two points in a coordinate system)
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements – using a processor to perform the claimed steps, and obtaining data. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of modeling and calculating mathematical results) such that it amounts no more than mere instructions to apply the exception using a generic computer component. As noted above, obtaining data is explicitly identified by MPEP 2106.05(d) II. example i. as routine and conventional or insignificant extra-solution activity.  Furthermore, the sensors themselves are never claimed, only the step of obtaining data from them (equivalent to obtaining data over a network).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the calculation and 
The dependent claims 2, 3, 12, and 13 only further define the obtaining data steps without leaving the scope of insignificant extra-solution activity (they remain equivalent to obtaining data over a network).  The dependent claims 4, 5, 7-10 and 14, 15, and 17-20 only further define the steps that could be performed mentally, or alternatively the mathematical functions being operated upon.  The dependent claims are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/               Primary Examiner, Art Unit 2128